      Case 1:21-cv-03485 Document 1 Filed 06/21/21 Page 1 of 12 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

 Blimie Goldstein a/k/a Blimi Wesel, individually and on
 behalf of all others similarly situated,                             Case. No.: 1:21-cv-3485
                                            Plaintiff,
                                                                      CLASS ACTION COMPLAINT

                                                                      DEMAND FOR JURY TRIAL
          -v.-
 HOVG, LLC d/b/a Bay Area Credit Service,

                                        Defendant(s).

       Plaintiff Blimie Goldstein also known as Blimi Wesel (hereinafter referred to as “Plaintiff”)

brings this Class Action Complaint by and through her attorneys, Stein Saks, PLLC, against

Defendant HOVG, LLC doing business as Bay Area Credit Service, (hereinafter referred to as

“Defendant”), individually and on behalf of a class of all others similarly situated, pursuant to Rule

23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s counsel,

except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

     1.          The Fair Debt Collection Practices Act (“FDCPA”) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because of the concern that "abusive debt collection

practices contribute to the number of personal bankruptcies, to marital instability, to the loss of jobs,

and to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).




                                                                                                       1
     Case 1:21-cv-03485 Document 1 Filed 06/21/21 Page 2 of 12 PageID #: 2




     2.        The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate Id. § 1692(b), Congress gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

     3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

     4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where the Plaintiff resides, as well as a where a substantial part of the events or omissions giving

rise to the claim occurred.

                                   NATURE OF THE ACTION

     5.        Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act (“FDCPA”), and

     6.        Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.        Plaintiff is a resident of the State of New York, county of Kings.

          8.   Defendant is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

   used in the FDCPA, with corporate headquarters at 4145 Shackleford Road, Suite 330B,

   Norcross, GA 30093 and an address for service of process at Corporation Service Company, 80

   State Street, Albany, New York, 12207.
      Case 1:21-cv-03485 Document 1 Filed 06/21/21 Page 3 of 12 PageID #: 3




      9.          Defendant is a company that uses the mail, telephone, and facsimile and regularly

engages in business, the principal purpose of which is to attempt to collect debts alleged to be due

itself or another.

                                        CLASS ALLEGATIONS

      10.    Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ. P.

23(a) and 23(b)(3).

      11.    The Class consists of:

             a.      all individuals with addresses in the State of New York;

             b.      to whom Defendant sent an initial collection letter;

             c.      attempting to collect a consumer debt;

             d.      on behalf of another;

             e.      including a statement that a settlement amount must be paid by a date within 30

                     days of the collection letter; and

             f.      which letter was sent on or after a date one (1) year prior to the filing of this action

                     and on or before a date twenty-one (21) days after the filing of this action.

      12.    The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

      13.    Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

      14.    There are questions of law and fact common to the Plaintiff Class, which common issues

predominate over any issues involving only individual class members. The principal issue is whether
      Case 1:21-cv-03485 Document 1 Filed 06/21/21 Page 4 of 12 PageID #: 4




the Defendant’s written communications to consumers, in the forms attached as Exhibit A, violate

15 U.S.C. §§ 1692e and 1692g et seq.

     15.    The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor her attorneys

have any interests, which might cause them not to vigorously pursue this action.

     16.    This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendant’s written communications to consumers, in the forms

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e and 1692g et seq.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendant’s common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are averse to the absent
      Case 1:21-cv-03485 Document 1 Filed 06/21/21 Page 5 of 12 PageID #: 5




                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     17.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     18.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

     19.       Plaintiff repeats the above allegations as if set forth herein.

     20.       Prior to March 19, 2021, Plaintiff allegedly incurred an obligation to the Original

Creditor, MidHudson Emergency Physician Services, PLLC (hereinafter “MidHudson”), who is a

“creditor” as defined by 15 U.S.C. § 1692a (4).
      Case 1:21-cv-03485 Document 1 Filed 06/21/21 Page 6 of 12 PageID #: 6




     21.       The obligation arose out of medical services which were incurred solely for personal

purposes. The subject obligation is therefore a “debt” as defined by 15 U.S.C.§ 1692a (5).

     22.       Upon information and belief, MidHudson contracted the Defendant for the purpose

of debt collection. Therefore, Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a (6).

     23.       Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

                            Violation – March 19, 2021 Collection Letter

     24.       On or about March 19, 2021, Defendant sent the Plaintiff an initial collection letter

regarding the subject debt owed to MidHudson. (See Letter Attached as Exhibit A.)

     25.       The letter ostensibly provides the notices as required by 15 U.S.C. § 1692g regarding

disputing the debt.

     26.       However, Defendant included additional language beyond the g-notice:

                       “Our client MidHudson Emergency Physician Services,

                       PLLC has authorized us to offer you a settlement on your

                       accounts that have been placed for collection with Bay Area

                       Credit Service (BACS). If you take advantage of this offer,

                       we will settle your accounts with SEE SUMMARY on

                       reverse side for the amount of $267.75. This is a savings to

                       you of $114.75. This settlement amount must be paid in one

                       payment and this offer is valid until 04-08-21. We are not

                       obligated to renew this offer.”

     27.       Defendants violated §§ 1692(e) and (g) by including a settlement offer that

overshadowed Plaintiff’s debt validation rights under 1692(g) because it coerced Plaintiff to pay off the
      Case 1:21-cv-03485 Document 1 Filed 06/21/21 Page 7 of 12 PageID #: 7




debt rather than enforce her rights to have the debt validated, and in the event that it could not be

validated, extinguished altogether.

      28.       This plainly encourages Plaintiff to overlook her statutory debt validation rights because

it induces Plaintiff to take advantage of the reduced settlement offer prior to the expiration of the 30-day

debt validation window.

      29.       Plaintiff would be coerced into believing that she had one of two choices – either accept

the settlement offer and forgo her right to challenge the debt, or challenge the debt and give up the

settlement offer altogether.

      30.       The least sophisticated consumer would be tempted to just “take the offer and run”

instead of exercising her rights to have the debt validated.

      31.       In this way, Plaintiff is induced to overlook her statutory debt validation rights, and the

collection letter is clearly designed to do exactly that.

      32.       The least sophisticated consumer is especially vulnerable to this kind of ploy. In many

instances, consumers who are behind on their payments face insurmountable odds, e.g., loss of

employment, divorce, etc., and dealing with a scarcity of resources, will often choose the path of least

resistance.

      33.       In this case, that means accepting an offer to pay a reduced settlement rather than

challenging the debt, therefore inducing the consumer to overlook her debt validation rights.

      34.       Absent from the Letter is an explanation that the consumer would still have the ability

to challenge the debt if she accepted the offer to settle, or that accepting the settlement offer would not

foreclose the ability to request debt validation.

      35.       Therefore, Defendant is essentially “demanding payment” within the 30-day debt

validation period because Plaintiff is being offered a settlement that would expire prior to the deadline

for validating the debt under 1692g.
      Case 1:21-cv-03485 Document 1 Filed 06/21/21 Page 8 of 12 PageID #: 8




      36.       Plaintiff would have been able to make an educated decision whether to dispute the

debt or pay if she were provided an appropriate g-notice.

      37.       Plaintiff was unable to properly evaluate her options of how to handle this collection

letter and the underlying debt.

      38.       These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

      39.       Defendant’s collection efforts with respect to this alleged debt from Plaintiff

effectively stripped Plaintiff of her right to dispute the validity of the debt and caused Plaintiff to

suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff with the

legally protected right to dispute the validity of the debt.

      40.       Defendant’s deceptive, misleading and unfair representations with respect to their

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

determine how to dispute the debt without risking a law suit.

      41.       Defendant’s actions created an appreciable risk to Plaintiff of being unable to

properly respond to or handle Defendant’s debt collection.

      42.       Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the letter to her detriment.

      43.       Plaintiff would have pursued a different course of action were it not for Defendant’s

violations.

      44.       As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.
  Case 1:21-cv-03485 Document 1 Filed 06/21/21 Page 9 of 12 PageID #: 9




                                          COUNT I

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692e et seq.

   45.     Plaintiff repeats the above allegations as if set forth herein.

   46.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

   47.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

   48.     Defendant violated said section by misrepresenting the status of the debt, in violation

of § 1692e (2)(A).

   49.     Additionally, Defendants violated said section by deceptively and/or misleadingly

providing additional language beyond the g-notice language which served to strip Plaintiff of

her right to dispute the validity of the debt, in violation of § 1692e (10).

   50.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                                          COUNT II

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692g et seq.

   51.     Plaintiff repeats the above allegations as if set forth herein.

   52.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

   53.     Pursuant to 15 U.S.C. § 1692g:
Case 1:21-cv-03485 Document 1 Filed 06/21/21 Page 10 of 12 PageID #: 10




        a. Within five days after the initial communication with a consumer in

           connection with the collection of any debt, a debt collector shall, unless the

           following information is contained in the initial communication or the

           consumer has paid the debt, send the consumer a written notice containing –

              1. The amount of the debt;

              2. The name of the creditor to whom the debt is owed;

              3. A statement that unless the consumer, within thirty days after

                  receipt of the notice, disputes the validity of the debt, or any

                  portion thereof, the debt will be assumed to be valid by the debt-

                  collector;

              4. A statement that if the consumer notifies the debt collector in

                  writing within the thirty-day period that the debt, or any portion

                  thereof, is disputed, the debt collector will obtain verification of

                  the debt or a copy of a judgment against the consumer and a copy

                  of such verification or judgment will be mailed to the consumer

                  by the debt collector; and

              5. A statement that, upon the consumer’s written request within the

                  thirty-day period, the debt collector will provide the consumer

                  with the name and address of the original creditor, if different

                  from the current creditor.

        b. Disputed Debts

                      If the consumer notifies the debt collector in writing within

           the thirty-day period described in subsection (a) that the debt, or any
Case 1:21-cv-03485 Document 1 Filed 06/21/21 Page 11 of 12 PageID #: 11




               portion thereof, is disputed, or that the consumer requests the name and

               address of the original creditor, the debt collector shall cease collection

               of the debt, or any disputed portion thereof, until the debt collector obtains

               verification of the debt or a copy of a judgment, or the name and address

               of the original creditor, and a copy of such verification or judgment, or

               name and address of the original creditor, is mailed to the consumer by

               the debt collector. Collection activities and communications that do not

               otherwise violate this subchapter may continue during the 30-day period

               referred to in subsection (a) unless the consumer has notified the debt

               collector in writing that the debt, or any portion of the debt, is disputed or

               that the consumer requests the name and address of the original creditor.

               Any collection activities and communication during the 30-day period

               may not overshadow or be inconsistent with the disclosure of the

               consumer’s right to dispute the debt or request the name and address of

               the original creditor.

   54.     Defendant violated this section by providing language in the Letter that

overshadowed and/or was inconsistent with the disclosure of the consumer’s right to dispute the

debt, thereby violating §1692g (b).

   55.     In addition, Defendant violated § 1692(a) by effectively failing to provide the

requisite g-notice.

   56.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.
    Case 1:21-cv-03485 Document 1 Filed 06/21/21 Page 12 of 12 PageID #: 12




                                     DEMAND FOR TRIAL BY JURY

       57.           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Blimie Goldstein a/k/a Blimi Wesel, individually and on behalf

of all others similarly situated, demands judgment from Defendant HOVG, LLC doing business as

Bay Area Credit Service as follows:

                i.          Declaring that this action is properly maintainable as a Class Action and

             certifying Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

              ii.           Awarding Plaintiff and the Class statutory damages;

              iii.          Awarding Plaintiff and the Class actual damages;

              iv.           Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

             and expenses;

               v.           Awarding pre-judgment interest and post-judgment interest; and

              vi.           Awarding Plaintiff and the Class such other and further relief as this Court

             may deem just and proper.


       Dated: June 21, 2021                                        Respectfully Submitted,

                                                                   Stein Saks, PLLC
                                                                   /s/ Tamir Saland
                                                                   Tamir Saland, Esq.
                                                                   285 Passaic Street
                                                                   Hackensack, NJ, 07601
                                                                   P. (201) 282-6500 ext. 122
                                                                   F. (201) 282-6501
                                                                   tsaland@SteinSaksLegal.com
                                                                   Attorneys for Plaintiff
